Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 21, 2022

                                      No. 04-22-00772-CR

                             EX PARTE Jorge BECERRA ORTIZ

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 12255CR
                           Honorable Dennis Powell, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal has been filed. The record reflects that on May 11,
2022, appellant filed in the trial court an application for pretrial writ of habeas corpus. On
September 9, 2022, appellant filed a notice of appeal, contending the trial court denied him relief
on September 7, 2022. The clerk’s record does not contain a final order signed by the trial court.
On September 14, 2022, the trial court signed a certification of defendant’s right to appeal
stating, in part, that “I do not find where I have signed, or has been submitted to me for
signature, an Order Denying Application for Pretrial Writ of Habeas Corpus and for Other
Ancillary Matters,” although [a] notice of appeal has ben [sic] filed.” This court contacted
appellant’s attorney who stated there is no signed order in the case. Therefore, it appeared this
appeal was interlocutory, and we lacked jurisdiction.

       On November 30, 2022, we ordered appellant to show cause in writing, no later than
December 12, 2022, why this appeal should not be dismissed for lack of jurisdiction. All other
appellate deadlines were held in abeyance pending further order of this court. Appellant did not
respond; however, on December 14, 2022, a supplemental clerk’s record was filed containing a
signed written final order.

       We reinstate the appellate deadlines, and appellant is ORDERED to file his brief no later
than January 10, 2023.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court